                          ADDITIONAL INSTRUCTIONS
                FOR TRANSCRIPT DESIGNATION AND ORDERING FORM
                                   (CA9-036)

               In addition to the specific instructions included on the enclosed form, the following
        guidelines are offered:

        (1)      This form is sent to the appellant and appellee upon the filing of the notice of appeal.

        (2)      The appellant should notify the appellee, in writing, within 10 days from the filing of
                 the notice of appeal of his planned designation or non-designation as the case may be,
                 per FRAP 10(b) and Circuit Rule 10-3.1. (If less than the entire transcript is designated,
                 a “Statement of the Issues to be Presented on Appeal” should be filed with the United
                 States Court of Appeals and served upon the appellee within ten days from the filing
                 of the notice of appeal.)

        (3)      The appellee should notify the appellant of an further designations, following the
                 appropriate rule, i.e. within twenty (20) days from the filing of the notice of appeal.

        (4)      If the appellant is unable to contact the appellee or does not receive any response within
                 the time prescribed, this information should be noted on the designation form.

        (5)      The appellant should then complete the enclosed form and send a copy to the court
                 reporter(s), (in cases involving multiple reporters, serve a copy to each reporter), the
                 District Court Clerk’s Office, and to opposing counsel. This should be done within
                 thirty (30) days from the filing of the notice of appeal. (Note: the appellant should
                 complete and file the enclosed form even if the designated transcripts are already on
                 file. A notation to that effect should be noted on the enclosed form).

        (6)      If opposing counsel wishes to file a supplemental designation of transcript, a motion
                 to supplement the record must be filed with the Ninth Circuit Court of Appeals.

        (7)      The District Court will not accept or file any late designations without an order from
                 the Ninth Circuit Court of Appeals.




(Rev 12/2013)
